DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-19 are objected to because of the following informalities:  in claim 4, the last line, “element” should be changed to –member—for clear antecedent basis as “a first biasing member” is recited in line 5;  in claim 8, line 3, “the wireless receiver” lacks antecedent basis;  in claim 15, in line 2, “locking” should be changed to –locking arm— for clear antecedent basis.  Appropriate correction is required.
It is noted that the claims not specifically discussed above are included herein merely because of their dependency to independent claim 4.

Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107724814 (hereinafter CN814)
Re Claim 4. 
CN814 discloses a method of securing a receptacle (Fig.1), the method comprising: moving a rack (Fig.3; 31) in a first direction, the rack comprising a plurality of teeth (311); engaging an end of the rack with an unlocking member (21) of a door of a receptacle to retain the door in a closed position; exerting, via a first biasing member (33), a force against the rack (31) in the first direction; rotating, via a motor (34), a pinion gear (32), the pinion gear comprising a plurality of teeth (321) configured to engage the plurality of teeth of the rack (311), the plurality of teeth of the pinion gear (321) extending along less than the full circumference of the pinion gear such that, in at least one angular orientation, the teeth of the pinion gear do not engage the teeth of the rack (Fig.3); engaging one or more of the plurality of teeth (321) of the pinion gear with one or more of the plurality of teeth of the rack (311); moving the rack in a second direction by the engagement of the one or more teeth of the pinion gear with the one or more of the plurality of teeth of the rack; disengaging the end of the rack with the unlocking member; further rotating the pinion gear (32) to a position where the plurality of teeth (321) of the pinion gear do not engage any of the plurality of teeth (311) of the rack; and moving, via the first biasing element, the rack in the first direction.
It is noted that CN814 differs from the claim limitations in that it discloses the unlock
member on the wall and the rack member on the door. However, it would have been obvious to
one of ordinary skill in the art and considered an obvious reversal of parts to provide the unlock
member on the door and the rack lock member on the wall as claimed.
Re Claim 20. 
As discussed above with respect to claim 4, CN814 discloses a method of operating an electronic lock comprising: moving a first gear (31) in a first direction, the first gear comprising a plurality of first gear teeth (311), to engage an unlocking member (21) of a receptacle to retain a door (2) of the receptacle in a closed position; receiving, via a processor (4), a command to operate a lock; operating, in response to the command, a motor (34) connected to a second gear (32), the second gear comprising a plurality of second gear teeth (321) configured to engage the plurality of first gear teeth (311), the plurality of second gear teeth (321) extending along less than the full circumference of the second gear such that, in at least one angular orientation, the second gear teeth do not engage the first gear teeth (Fig.3); and rotating the second gear (32) to engage the plurality of second gear teeth (321) with the first plurality of first gear teeth (311); moving the first gear (31) in a second direction in response to the engagement between the plurality of first gear teeth (311) and the plurality of second gear teeth (321) and the movement of the second gear (32); and disengaging the first gear (31) from the unlocking member (21) to allow operation of the door (2).
While CN814 does not specify the exact method steps set forth herein, the configuration and operation of the device is capable of providing the recited methodology and therefore it would have been obvious to one of ordinary skill  in the art to provide the claimed methodology given the disclosure of CN814.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN 107829616 (hereinafter CN616).
Re Claim 5. 
CN814 discloses the method of claim 4, but fails to teach further comprising exerting, via a second biasing member, a force against the unlocking member.
CN814 fails to disclose a second biasing member.
CN616 discloses a similar electronic lock comprising an unlock member (7) with a second biasing member (8) and a lock gear rack member (4,5) utilizing a first biasing member (6), wherein further comprising exerting, via a second biasing member (8), a force against the unlocking member (7).
It would have been obvious to one of ordinary skill in the art to provide the unlock member (21)
of CN814 with a second biasing member as taught by CN616 to be advantageous in enhancing the security of the locking function.
Re Claim 6. 
CN814 as modified by CN616 discloses the method of claim 5, wherein exerting, via the second biasing member (CN616; 8), the force against the unlocking member (CN616; 7) causes the door (CN616; 2) of the receptacle to open.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616 as applied to claims 4-6 above, and further in view of Kirkjan 8,922,333 (hereinafter Kirkjan).
Re Claim 7. 
CN814 as modified by CN616 discloses the method of claim 4, but fails to teach further comprising receiving, via a processor in communication with the motor, a signal to operate the motor.
Kirkjan discloses a door locking system comprising a power supply means (316) for wirelessly receiving electrical power from a mobile device (310) external to the electronic locking system and for providing the electrical power to the actuation means (332/350).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the system of
CN814 (as modified by CN616) to further include a wireless power source mobile device as
taught by Kirkjan in order to enhance the actuation (motor 34) of the locking mechanism by facilitating the power source and preventing battery interruption.
Re Claim 8. 
CN814 as modified by CN616 and Kirkjan discloses the method of claim 7, wherein receiving the signal to operate the motor (34) comprises receiving and verifying, in a processor (Kirkjan), a security credential from a mobile device in proximity to the wireless receiver, prior to operating the motor.
Official Notice is taken that the use of credentials in verifying wireless transmissions from a mobile device to actuate a lock mechanism would have been well known to one of ordinary skill in the art as evidenced by the cited prior art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616 and Kirkjan as applied to claims 7,8 above, and further in view of Shen 9,378,597 (hereinafter Shen).
Re Claim 9. 
CN814 as modified by CN616 and Kirkjan discloses the method of claim 7, but fails to teach further comprising wirelessly receiving, in a wireless power receiver, electrical power and transferring the electrical power to the motor.
Shen further teaches wherein the wireless receiver is configured to wirelessly receive electrical power and to cause the electrical power to be transferred to the motor.
It would have been obvious to one of ordinary skill in the art to configure the wireless receiver of CN814 as modified by Kirkjan to wirelessly receive power and transfer to the motor (34) as an obvious matter of design choice in providing the motor with power.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616 as applied to claim 4-6 above, and further in view of Zuraski 2009/0282876 (hereinafter Zuraski).
Re Claim 10. 
CN814 as modified by CN616 discloses the method of claim 4, but fails to teach further comprising contacting, via a cam connected to the pinion gear, a switch disposed proximate the pinion gear.
Re Claim 11. 
CN814 as modified by CN616 discloses the method of claim 10, but fails to teach wherein the cam is connected to the pinion gear such that the switch is contacted by the cam when the pinion gear reaches the angular orientation in which the teeth of the pinion gear do not engage the teeth of the rack.
Re Claim 12. 
CN814 as modified by CN616 discloses the method of claim 11, but fails to teach further comprising deactivating the motor in response to the cam contacting the switch.
With respect to claims 10-12, CN814 teaches a switch module (4, para [0016, 0018]) and Zuraski teaches a stop switch (122; Figs, 7-8) proximate at least a portion of the pinion gear (integral 108
cam/86 pinion), the switch configured to cause after contact by the cam/pinion, at least in part, deactivation of the motor after the pinion gear reaches the angular orientation in which the teeth of the pinion gear do not engage the teeth of the rack as is well known in the art of limit switches. Thus it would have been further obvious to one of ordinary skill in the art to provide a limit switch for pinion/cam travel to preserve power as is well known in the lock art to prevent motor burnout.
It would have been obvious to one of ordinary skill in the art to modify the system of CN814 as
is well known in the art utilizing a stop switch mechanism as taught by Zuraski to preserve
power to an actuator as desired.

Allowable Subject Matter
Claims 1, 2 are allowed.
The prior art of record fails to teach or suggest the protrusion on the side of the rack and the override system configured to engage the protrusion as set forth in claim 1. The cited prior art JP2008-540880 discloses a protrusion on a rack and a Bowden cable manual override however, there is no motivation or suggestion to provide these features on the receptacle lock of CN814 or CN616, absent impermissible hindsight reasoning. 
Claims 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675